Title: To Thomas Jefferson from Christopher Greenup, 22 December 1806
From: Greenup, Christopher
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Frankfort, (K.) December 22, 1806:
                        
                        In compliance with the request of the Legislature of this State, I transmit to you a copy of several
                            resolutions agreed to in the present session, expressive of the sentiments of this State towards the Government of the
                            United States. 
                  I have the honor to be, Sir, your most ob’t. servt
                        
                            Christo. Greenup
                            
                        
                     Enclosure
                                                
                                                    
                            
                            In General Assembly, December 3, 1806.
                        
                     Whereas it is considered of importance, that citizens living under the same government should be correctly informed of the views and intentions of every portion of the community; and as the sentiments of the people of Kentucky, may be misunderstood by those who, from their remote situation, have not an opportunity of judging of the disposition which the citizens of this state entertain towards the general government; and as an expression of the public will through their representatives, is deemed the most effectual mode to prevent any misapprehension of our sentiments which might be occasioned by the conduct of individuals, or might grow out of misrepresentation—
                     
                        Resolved, Therefore, by the general assembly, that the people of Kentucky, feel the strongest attachment to the federal government and consider a dismemberment of the union as the greatest evil which could befall them, & would view with abhorrence any individual or set of individuals who should attempt to separate us from those whose interests are so intimately connected with our own, and for whom the people of Kentucky entertain an unchangeable attachment arising from a lively recollection of their united efforts for liberty.
                     
                        Resolved, That the people of Kentucky have entire confidence in the present administration of the general government, and have no doubt that such measures will be pursued, as are best calculated to secure us peace and tranquility, and at the same time preserve our national honor from insult.
                     
                        Resolved. That the governor of this state be requested to transmit copies of the foregoing resolutions to the president of the United States, to the executives of the different states, and to our present senators and representatives in congress.
                                                
                            
                            WILLIAM LOGAN, s. h. r.
                        
                            GREEN CLAY, S. S. Pr.
                            
                        
                     
                        
                           
                              
                                 
                                     Approved December 9, 1806.
                                 }
                                 
                              
                              
                                 
                                     
                                     
                                    Christo. Greenup, governor 
                                 
                                 
                              
                              
                                 
                                    of the commonwealth of Kentucky.
                                 
                              
                              
                                 
                                     
                                     By the governor, 
                                 
                              
                              
                                 
                                    John Rowan, Secr.
                                 
                                 
                              
                              
                                 
                                 
                                 
                              
                              
                                 
                                 
                                 
                              
                              
                                 
                                 
                                 
                              
                           
                        
                     
                  
                        
                    